Title: To Thomas Jefferson from John Vaughan, 21 December 1801
From: Vaughan, John
To: Jefferson, Thomas


          
            Dr Sir.
            Philad: Decr 21. 1801
          
          I have the pleasure of sending you a Philadelphia Edition of Aikin, with an appendix, containing some important Documents from Letsom &c—I have also sent a short abstract of some leading points in Dr Husson’s work on this subject printed this year at Paris—He was one of the Paris Medical Committee of the Vaccination Hospital—Not knowing whether you have time to look at all the Philada newspapers, I have added from them a letter of D Coxe’s & the Certificate of Dr Farquhar of its success in Jama. I have sent a Book to M Dunbar with some of the Virus—When you write to him, it would possibly be rendering a great service to him & to humanity to send him Some of the Virus—least what I have sent should not prove sufficient. The Society was much gratified by the paper you forwarded from him, which is highly interesting & we shall be happy to receive the further one promised.—D Coxe & several other Physicians are now going on with Vaccination, very satisfactorily
          I remain with respect D sir Your obt Serv
          
            Jn Vaughan
          
        